United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3001
                                  ___________

Mohamed Ahmed Said,                 *
                                    *
             Petitioner,            *
                                    * Petition for Review
       v.                           * of an Order of the
                                    * Board of Immigration Appeals.
                   1
Alberto Gonzales, Attorney General  *
of the United States,               *        [UNPUBLISHED]
                                    *
             Respondent.            *
                               ___________

                            Submitted: August 5, 2005
                               Filed: August 15, 2005
                                ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Mohamed Ahmed Said, a native of Somalia, petitions for review of an order
of the Board of Immigration Appeals (BIA), which as relevant affirmed without




      1
      Alberto Gonzales has been appointed to serve as Attorney General of the
United States, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
opinion an Immigration Judge’s (IJ’s) denial of asylum, withholding of removal, and
relief under the Convention Against Torture (CAT).2

       Mr. Said applied for asylum based on his membership in the Darod tribe and
Marehan sub-clan and his flight from Somalia in 1991 at the start of that country’s
civil war. After a merits hearing, the IJ denied asylum after finding that Mr. Said had
not shown past persecution, and he also had not shown a well-founded fear of future
persecution as his fear was a general one based on civil unrest and he had not
established a countrywide threat of persecution. In reaching her conclusions, the IJ
pointed to information in State Department reports from 2000 and 2002. The IJ also
denied withholding of removal and CAT relief because Said failed to show that if
returned to Somalia it was more likely than not he would be persecuted on a protected
ground or he would be tortured by the government or someone acting on behalf of the
government. The IJ granted temporary protected status under 8 U.S.C. § 1254a.

       After carefully reviewing the record, we deny Mr. Said’s petition. See
Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of
review). The IJ’s finding of no past persecution is supported by substantial evidence
because, although Mr. Said understandably fled Somalia at the start of that country’s
civil war, he testified that he was not harmed. See Hassan v. Ashcroft, 388 F.3d 661,
666 (8th Cir. 2004) (persecution does not embrace harm arising out of civil strife or
anarchy); Hagi-Salad v. Ashcroft, 359 F.3d 1044, 1045 (8th Cir. 2004) (defining
persecution). Substantial evidence also supports the IJ’s determination that Mr. Said
did not establish a well-founded fear of persecution on account of his clan
membership because he did not show that he feared persecution on a countrywide
basis or that relocation was unreasonable. See Mohamed v. Ashcroft, 396 F.3d 999,


      2
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003).

                                         -2-
1006 (8th Cir. 2005) (if asylum applicant does not establish past persecution,
applicant has burden to prove that fear of future persecution exists countrywide or
that relocation would be unreasonable). The State Department reports indicated that
there was no automatic correlation between clan affiliation and persecution, and that
a person belonging to one clan might well be at risk if found in a rival clan’s territory,
but that the same person would be at no risk in an area controlled by his own clan.
See Alemu v. Gonzales, 403 F.3d 572, 575 (8th Cir. 2005) (IJ may reasonably rely
on State Department’s assessment of current country conditions as they relate to
likelihood of future persecution).

       Because we find that substantial evidence supports the IJ’s denial of Mr. Said’s
request for asylum, his application for withholding of removal necessarily fails as
well, see Turay v. Ashcroft, 405 F.3d 663, 667 (8th Cir. 2005) (withholding-of-
removal standard is more rigorous than standard for granting asylum); and we find
no basis in the record for CAT relief, see Habtemicael v. Ashcroft, 370 F.3d 774,
780-82 (8th Cir. 2004) (discussing considerations relevant to relief under CAT).

      Accordingly, we deny Mr. Said’s petition.
                     ______________________________




                                           -3-